PROB 12A
(06/15)

                           UNITED STATES DISTRICT COURT
                                            for the
                            WESTERN DISTRICT OF TEXAS
               Report on Offender Under Supervision – No Court Action Required

 Name of Offender:      Juan Maximo Ruiz                    Case Number:        1:14CR00300-013

 Name of Sentencing Judge:        The Honorable U.S. District Judge Sam Sparks

 Date of Original Sentence:       June 11, 2015

 Original Offense:      Money Laundering, in violation of 18 U.S.C. 1957(a) and (b)(1).

 Original Sentence:     41 months custody of the U.S. Bureau of Prisons, followed by a three (3)
                        year term of supervised release.

 Type of Supervision:     Supervised Release          Supervision Started: June 29, 2018

                                                      Supervision Expires: June 28, 2021



                                  EARLIER COURT ACTION

None.


                                NONCOMPLIANCE SUMMARY

The offender has not complied with the following condition(s) of supervision:

Violation Number Nature of Noncompliance

           1            Mandatory Condition: Shall pay fine as directed


Details: On June 11, 2015, the Court ordered Mr. Ruiz to pay a fine in the amount of $3,600.00.
The Court ordered Mr. Ruiz to cooperate fully with the Assistant United States Attorneys Office,
the Bureau of Prisons, and/or the United States Probation Office in making payments in full as
soon as possible. Any unpaid balance at the commencement of the term of supervised release,
was to be paid on a schedule of monthly installments of $100.00 per month.
Ruiz, Juan Maximo
Dkt. No. 1:14CR00300-013
Page 2

U.S. Probation Officer Action:
Since the commencement of his supervised release term in the Southern District of Texas –
Brownsville Division, Mr. Ruiz has abided by his Court ordered conditions except for the payment
of the fine. Due to the Covid-19 pandemic, Mr. Ruiz’ employer reduced his labor force hours
drastically impacting his weekly wages.

Mr. Ruiz is now employed full-time performing general labor work with Maciel Communication,
Inc. in Brownsville, Texas. Mr. Ruiz is the sole financial provider for his family and receives no
government assistance. He last submitted a payment on May 2021 and has a remaining balance
of $2,170.00.

On June 16, 2021, the Financial Litigation Unit of the U.S. Attorney’s Office was made aware of
Mr. Ruiz’ outstanding fine balance and current financial situation. They will contacting Mr. Ruiz
to establish a payment collection plan in the event there is a need to collect payments after Mr.
Ruiz’ supervised release term has expired.

Pursuant to 18 U.S.C. § 3613(b), monetary payments can be collected by the Financial Litigation
Unit of the United States Attorney’ Office (FLU-AUSA), the later of 20 years from the entry of
judgment or 20 years after the release from imprisonment of the person fined, or upon the death
of the individual fined.

At this time, the United States Probation Office is respectfully recommending that the Court allow
Mr. Ruiz’ term of supervised release to expire as scheduled and that the remaining balance be
pursued by the U.S. Attorney’s Office Financial Litigation Unit.

Based on the aforementioned information, the United States Probation Office is respectfully
recommending that no further action be taken against Mr. Ruiz and that his supervision term be
allowed to expire as scheduled.



 Approved:                                             Respectfully submitted,

                                                 By:

 Mariano Marroquin, Supervising                        Jorge Pina
 United States Probation Officer                       United States Probation Officer
 June 21, 2021                                         868211
       RE:   Juan Maximo Ruiz
             Dkt.No.: 1:14CR00300-013
             Page 3

[X ]     Court Concurs with Recommended Action

[ ]      Submit a Request for Modifying the Conditions or Term of Supervision

[ ]      Submit a Request for Warrant or Summons

[ ]      Other:    ___________________________________




                                                               ReservedForJudgeSignature
                                                              ___________________________________
                                                               Susan Hightower
                                                               United States Magistrate Judge




                                                               June 23, 2021
                                                              ReservedForSignDate
                                                              ___________________________________
                                                                           Date
